Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/17/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 2, 4, 6, 9-12, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub. No. 2021/0336212 A1) in view of Huang et al. (US Pub. No. 2019/0312226 A1), hereafter referred to as Huang.

As to claim 1, Long discloses a display panel (fig 1A, substrate 100 included in a display panel taught in [0023]), comprising:
a substrate layer (fig 7, substrate 100) including a display area (left side shown with display elements 400) and a non-display area (fig 7 right side including dam 200 and shown around the periphery in figure 1A); 
a first block wall (fig 7, wall 201 of dam 200) disposed in the non-display area of the substrate layer (periphery region of substrate 100) and 
a first inorganic layer (fig 7, inorganic layer 320; [0087]-[0088]) covering the substrate layer (100) and exposing the first block wall (201); and 
an organic layer (310; [0087]-[0088]) disposed on the first inorganic layer (320) and located in the display area (101). 
Long does not explicitly disclose the material composition of the first inorganic layer. 
Nonetheless, Huang discloses an inorganic layer as a part of a thin film encapsulation structure for a display (fig. 1, layer 10; [0024]), wherein the inorganic layer is made of a material with hydrophobicity and the material comprises aluminum oxide ([0033]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the aluminum oxide inorganic layer in the encapsulation layer of Long as taught by Huang since this will provide good water and oxygen blocking for the display panel. 

As to claim 2, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein a material of the first block wall is an organic material ([0084] and [0076] and [0080]). 

As to claim 4, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein the first block wall reacts with fluorine gas through free radical reaction to form the hydrophobic layer ([0099]). 

As to claim 6, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein the first block wall is flush with the organic layer (fig 7, first block wall 201 is flush with rightmost surface of organic layer 310).  “Flush” is known to mean “immediately adjacent” and not necessarily flat or level.  For example, two objects that are pushed together are considered to be flush with each other, even if the objects are of different heights. 

As to claim 9, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein the display panel further includes a second inorganic layer (fig 7, layer 330; [0087]-[0088]) covering the first inorganic layer (320), the first block wall (201), and the organic layer (310). 

As to claim 10, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein the substrate layer includes a substrate (layer 100), a flexible substrate (substrate layer 510; [0094] and [0003]), and an organic light emitting structure (400; [0046]) which are sequentially disposed on the substrate (100). 

As to claim 11, Long discloses a manufacturing method of a display panel (fig 1A, substrate 100 included in a display panel taught in [0023] and [0041]), comprising:
providing a substrate layer (fig 7, substrate 100), wherein the substrate layer includes a display area (left side shown with display elements 400) and a non-display area (fig 7 right side including dam 200 and shown around the periphery in figure 1A); 

forming a first inorganic layer (fig 7, inorganic layer 320; [0087]-[0088]) on the substrate layer (100) that exposes the first block wall (201); and 
forming an organic layer (310; [0087]-[0088]) on the first inorganic layer (320), wherein the organic layer (310) is located in the display area (101).
Long does not explicitly disclose the material composition of the first inorganic layer. 
Nonetheless, Huang discloses an inorganic layer as a part of a thin film encapsulation structure for a display (fig. 1, layer 10; [0024]), wherein the inorganic layer is made of a material with hydrophobicity and the material comprises aluminum oxide ([0033]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the aluminum oxide inorganic layer in the encapsulation layer of Long as taught by Huang since this will provide good water and oxygen blocking for the display panel. 

As to claim 12, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein a material of the first block wall is an organic material ([0084] and [0076] and [0080]).

As to claim 14, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein the first block wall reacts with fluorine gas through free radical reaction to form the hydrophobic layer ([0099]).

As to claim 16, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein the first block wall is flush with the organic layer (fig 7, first block wall 201 is flush with rightmost surface of organic layer 310).  “Flush” is known to mean “immediately adjacent” and not necessarily flat or level.  For example, two objects that are pushed together are considered to be flush with each other, even if the objects are of different heights.

As to claim 19, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein the display panel further includes a second inorganic layer (fig 7, layer 330; [0087]-[0088]) covering the first inorganic layer (320), the first block wall (201), and the organic layer (310). 

As to claim 20, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein the substrate layer includes a substrate (layer 100), a flexible substrate (substrate layer 510; [0094] and [0003]), and an organic light emitting structure (400; [0046]) which are sequentially disposed on the substrate (100). 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Huang and further in view of Acharya et al. (US Pub. No. 2018/0069197 A1), hereafter referred to as Acharya.

As to claim 3, Long in view of Huang disclose the display panel according to claim 2 (paragraphs above).

Nonetheless, Acharya discloses wherein a hydrophobic polymer material includes one of a fluorine-containing alkyl vinyl diol, a fluorine-containing alkyl vinyl diol, a fluorine-containing acyl halide, or a fluoroalkyl methacrylate ([0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known polymer materials in the organic light emitting display art as taught by Acharya for the organic blocking wall of Long since it requires only ordinary skill in the art to select one known organic material used for the blocking wall.   

As to claim 13, Long in view of Huang disclose the manufacturing method of the display panel according to claim 12 (paragraphs above),
Even though Long discloses treating the organic dam structure with a fluorine plasma ([0099]), Long does not explicitly disclose wherein a material of the hydrophobic layer includes one of a fluorine-containing alkyl 
Nonetheless, Acharya discloses wherein a hydrophobic polymer material includes one of a fluorine-containing alkyl vinyl diol, a fluorine-containing alkyl vinyl diol, a fluorine-containing acyl halide, or a fluoroalkyl methacrylate ([0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known polymer materials in the organic light emitting display art as taught by Acharya for the organic blocking wall of Long since it requires only ordinary skill in the art to select one known organic material used for the blocking wall.   

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Huang and further in view of Kim et al. (US Pub. No. 2019/0013496 A1), hereafter referred to as Kim.

As to claim 5, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long does not disclose wherein the hydrophobic layer is formed by chemical vapor deposition. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the hydrophobic layer on the barrier wall of Long using CVD as taught by Kim since CVD allows for forming a uniform surface coating layer with high density and low contaminates. 

As to claim 15, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),  
Long does not disclose wherein the hydrophobic layer is formed by chemical vapor deposition. 
Nonetheless, Kim discloses wherein a hydrophobic layer is formed by chemical vapor deposition ([0029]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the hydrophobic layer on the barrier wall of Long using CVD as taught by Kim since CVD allows for forming a uniform surface coating layer with high density and low contaminates.

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Huang and further in view of the Applicant’s Admitted Prior Art (hereafter referred to as AAPA).

As to claim 7, Long in view of Huang disclose the display panel according to claim 1 (paragraphs above),
Long further discloses wherein the display panel further includes a second block wall (fig 7, block wall 202), and the second block wall (202) is arranged around the first block wall (201). 
However, Long does not disclose wherein the second block wall is located between the substrate layer and the first inorganic layer. 
Nonetheless, the AAPA teaches a first block wall (20) and a second block wall (50) arranged around the first block wall (20), and wherein the second block wall (50) is located between a substrate layer (101) and a first inorganic layer (30). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the blocking layers of Long in the arrangement taught by the AAPA since this will allow for improved moisture and oxygen permeation towards the organic light emitting layer from the edge of the display.  

As to claim 8, Long in view of Huang and the AAPA disclose the manufacturing method of the display panel according to claim 7 (paragraphs above).
Long further discloses wherein a material of the second block wall is an organic material ([0084] and [0076] and [0080]).

As to claim 17, Long in view of Huang disclose the manufacturing method of the display panel according to claim 11 (paragraphs above),
Long further discloses wherein the display panel further includes a second block wall (fig 7, block wall 202), and the second block wall (202) is arranged around the first block wall (201). 
However, Long does not disclose wherein the second block wall is located between the substrate layer and the first inorganic layer. 
Nonetheless, the AAPA teaches a first block wall (fig 1, 20) and a second block wall (50) arranged around the first block wall (20), and wherein the second block wall (50) is located between a substrate layer (101) and a first inorganic layer (30). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the blocking layers of Long in the arrangement taught by the AAPA since this will allow for improved moisture and oxygen permeation towards the organic light emitting layer from the edge of the display.

As to claim 18, Long in view of Huang and the AAPA disclose the manufacturing method of the display panel according to claim 17 (paragraphs above).
Long further discloses wherein a material of the second block wall is an organic material ([0084] and [0076] and [0080]).

Pertinent Art
US Pub. 2020/0058903A1; US2021/0109610A1; and US2021/0098744A1 are pertinent prior art references. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/22/2022